Order unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following memorandum: The Department of Social Services appeals from an order of Family Court denying its objections to a Hearing Examiner’s decision that the Department was not entitled to certain child support arrears. The challenged arrears, assigned to the Department when the recipient applied for public assistance (Social Services Law § 348), accrued before any payment of assistance was received *1029and were uncollected when public assistance terminated. Under the circumstances, the Department is entitled to a judgment for such portion of that amount as is necessary to compensate it for all unreimbursed public assistance expenditures for the recipient’s child up to the date that public assistance terminated (see, Social Services Law § 348; 18 NYCRR 347.13 [fj; Matter of Pringle v Johnson, 158 AD2d 982)., A hearing to establish the amount of public assistance paid the recipient is required in order to determine whether the Department is entitled to the full amount of arrears accrued. (Appeal from order of Monroe County Family Court, Kohout, J. — child support.) Present — Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.